MEMORANDUM **
Plaintiff Jay Morrissey appeals the district court’s order affirming the administrative decision to terminate his Social Security disability benefits. We affirm.
We will uphold an administrative decision to deny Social Security benefits unless it lacks substantial evidentiary support or is based on a legal error. Flaten v. Secretary of Heath & Human Servs., 44 F.3d 1453, 1457 (9th Cir.1995).
Morrissey first argues that the record does not support the administrative determination that he had experienced a material medical improvement in his condition. There was evidence that Morrissey’s medical condition improved over time through extensive inpatient and outpatient treatment and that by January 23, 1998, Morrissey had regained sufficient residual functional capacity to resume light duty work. This evidence is sufficient to overcome a presumption of continuing disability.
Morrissey next argues that he is not qualified to perform any substantial gainful activity existing in sufficient numbers in the national economy. A vocational expert testified as to the specific jobs that Morrissey would be able to perform. That is an appropriate means of determining vocational prospects. Substantial evidence supports the expert’s testimony and the administrative decision to follow the same.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.